Citation Nr: 0809288	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  03-37 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to August 24, 1998 
for the grant of service connection for dysthymia with 
anxiety.

2.  Entitlement to an effective date prior to August 24, 1998 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to July 
1975.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in Roanoke, 
Virginia that, in pertinent part, granted service connection 
and a 50 percent rating for dysthymia with anxiety, effective 
August 24, 1998, and granted entitlement to a TDIU effective 
March 2, 1999; the veteran appealed for earlier effective 
dates.  In an August 2003 rating decision, the RO granted an 
earlier effective date of August 24, 1998 for the award of a 
TDIU.  In a May 2005 decision, the Board denied an earlier 
effective date for the award of a TDIU.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2006 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the issues remanded.  By Order dated in March 2006, the Court 
granted the joint motion of the parties, and remanded the 
matter to the Board for action consistent with the joint 
motion.  The case was subsequently returned to the Board.  In 
September 2006, the Board remanded this case for further 
development.  The case has now been returned to the Board for 
further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

Pursuant to the joint motion, a statement of the case on the 
issue of entitlement to an effective date prior to August 24, 
1998 for the grant of service connection for dysthymia with 
anxiety was issued in June 2007.  A supplemental statement of 
the case on the issue of entitlement to an effective date 
prior to August 24, 1998 for the award of a TDIU was issued 
in October 2007.  These decision documents, however, were 
mailed to the address of 1941 Barebourn Drive, #88, Salem, 
Virginia 24153, which does not appear to be the veteran's 
last known address of record.  Prior to 2007, the last 
correspondence mailed to the veteran at the Salem, Virginia 
address was a letter from the Board dated in August 2006.  
Thereafter, the claims file reflects that the veteran was 
hospitalized at the VA Medical Center in Martinsburg, West 
Virginia where he received correspondence, including the 
September 2006 VCAA [Veterans Claims Assistance Act of 2000] 
letter.  In January 2007, the RO received the veteran's VCAA 
Notice Response, which was mailed in an envelope bearing the 
address of 1902 Center Avenue, N.W., Roanoke, Virginia 24017.  
Thus, the Roanoke, Virginia address appears to be the last 
known address.  Consequently, the Board cannot conclude that 
the veteran received notice of the June 2007 statement of the 
case and October 2007 supplemental statement of the case.  
See 38 C.F.R. § 3.1(q) (2007) (defining notification for VA 
purposes as written notice sent to the claimant's latest 
address of record).  The claims must be remanded for 
clarification of the veteran's current address, and if 
warranted, re-issuance of the decision documents to the 
veteran's current address. 

Accordingly, the case is REMANDED for the following action:

Take appropriate action to clarify the 
veteran's current address.  Mail the June 
2007 statement of the case and October 
2007 supplemental statement of the case 
to the veteran's current address if 
different from the address that these 
decision documents were previously mailed 
to in 2007.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

        (CONTINUED ON NEXT PAGE)




This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



